UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2213


JEFFREY J. TOBOL,

                Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Graham C. Mullen,
Senior District Judge. (1:12-cv-00171-GCM-DCK)


Submitted:   March 31, 2014                 Decided:   April 10, 2014


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlotte W. Hall, CHARLES T. HALL LAW FIRM, Raleigh, North
Carolina, for Appellant.     Paul B. Taylor, Assistant United
States Attorney, Anne M. Tompkins, United States Attorney,
Jeanne D. Semivan, Special Asssitant United States Attorney,
Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey J. Tobol appeals the district court’s order

accepting     the    recommendation     of   the   magistrate        judge    and

upholding      the     Commissioner’s        decision      denying      Tobol’s

applications for disability insurance benefits and supplemental

security    income.     We   have   reviewed    the     record   and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       Tobol v. Colvin, No. 1:12-cv-00171-GCM-

DCK (W.D.N.C. Sept. 19, 2013).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                      2